IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1270
                               Filed May 1, 2019


CLARENCE G. BRYANT,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Lucy J. Gamon,

Judge.



      Clarence Bryant appeals the denial of his motion to strike court costs.

AFFIRMED.




      Denise M. Gonyea of McKelvie Law Office, Grinnell, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee State.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                             2


DOYLE, Judge.

       Clarence Bryant appeals the denial of his motion to strike court costs. The

sole issue presented on appeal is whether the clerk of court may impose a filing

fee on applications for postconviction relief (PCR) filed under Iowa Code chapter

822 (2018). Bryant argued it was improper for the clerk of court to assess a filing

fee on his PCR application because the plain language of section 822.2(1) states

that a person may institute a PCR action “without paying a filing fee.” The district

court denied the motion pursuant to Iowa Code section 610A.1(1), which states

that

       if the person bringing a civil action or appeal is an inmate of an
       institution or facility under the control of the department of corrections
       or a prisoner of a county or municipal jail or detention facility, the
       inmate or prisoner shall pay in full all fees and costs associated with
       the action or appeal.

Because Bryant was an inmate of a prison at the time he filed his PCR application,

the court concluded he was “required to pay all of the fees and costs in this case.”

       On appeal, Bryant argues the plain language of section 822.1 allows a PCR

applicant to file without paying a filing fee.1 In interpreting section 822.2(1), we

adhere to the following well-settled principles:

       The purpose of statutory interpretation is to determine the
       legislature’s intent. We give words their ordinary and common
       meaning by considering the context within which they are used,
       absent a statutory definition or an established meaning in the law.
       We also consider the legislative history of a statute, including prior
       enactments, when ascertaining legislative intent. When we interpret
       a statute, we assess the statute in its entirety, not just isolated words

1
  Bryant also argues that assessing a filing fee violates his constitutional rights to due
process and equal protection. Because this argument was not raised below, we will not
consider it for the first time on appeal. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa
2002) (“It is a fundamental doctrine of appellate review that issues must ordinarily be both
raised and decided by the district court before we will decide them on appeal.”).
                                          3


       or phrases. We may not extend, enlarge, or otherwise change the
       meaning of a statute under the guise of construction.

Willard v. State, 893 N.W.2d 52, 60-61 (Iowa 2017) (citation omitted). When we

engage in statutory interpretation, our review is for correction of errors at law. See

id. at 58.

       The State concedes that section 822.2(1) allows a PCR applicant to initiate2

a PCR proceeding without paying a filing fee but argues the statute “does not

absolve him of ever paying the filing fee.” It claims that filing fees are part of the

costs of an action that may be recovered by the successful party against the losing

party in a civil action. See Iowa Code § 625.1. In support of its argument, the

State cites Fryer v. State, 325 N.W.2d 400, 415 (Iowa 1982). In Fryer, a PCR

applicant argued the district court erred in taxing costs of the action to him because

he had been granted permission to proceed at state expense under section 663A.5

(1981), which provided: “If the applicant is unable to pay court costs and expenses

of representation, including stenographic, printing, and legal services, these costs

and expenses shall be made available to the applicant in the preparation of the

application, in the trial court, and on review.” 325 N.W.2d at 414. In rejecting the

applicant’s argument that section 663A.5 [now section 822.5] superseded the

section 625.1 requirement that the successful party shall recover costs against the

losing party, our supreme court held that the purpose of section 663A.5 [now

section 822.5] was to

       advance[] the costs of a postconviction proceeding to the indigent so
       that he or she will not be prevented from seeking redress of alleged

2
  Section 822.2(1) allows a person to “institute, without paying a filing fee, a [PCR]
proceeding.” “Institute” means “[t]o begin or start; commence.” Institute, Black’s Law
Dictionary (10th ed. 2014).
                                           4


       defects in the conviction. We assume that all applicants will not be
       destitute forever. Some will return to society, and others may obtain
       funds from other sources, e.g., civil judgments or inheritances. It is
       not unreasonable for the State to recover, whenever possible, the
       costs it has advanced. We note, however, that the practical effect of
       taxing court costs in postconviction proceedings will be the same as
       that provided for statutorily in habeas corpus proceedings: if the
       losing party is confined to a state institution and is indigent, the State
       will have to absorb the costs.

Id. (footnote omitted). We conclude the same rationale applies to section 822.2(1)

(2018). Although an applicant may initiate a PCR action without first paying the

filing fee, the provision does not abrogate the applicant’s responsibility to pay the

filing fee. Rather, the filing fee is recoverable in the event that the PCR applicant

is unsuccessful in securing relief.

       We affirm the denial of Bryant’s motion to strike court costs.

       AFFIRMED.